DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicco et al. (4657781) in view of Croft et al. (5169716).
 	Nicco et al. discloses a cable (abstract) comprising at least one elongated conductor (cable known for having an elongated conductor) surrounded by at least one cross-linked layer, said layer being obtained from a polymer composition having a polymer, a crosslinking agent, and an amine as co-crosslinking agent, 
	Nicco et al. does not disclose the amine having a nucleophilic value (N) of 16 or more (re claim 1).  Croft et al. discloses a polymer composition for cable, the composition comprising an amine which has a value (N) of 16 or more (DABCO or DBU or DBN, col. 7, lines 1-21) (re claim 5).  It would have been obvious to one skilled in the art to use an amine having an (N) value of 16 or more as taught by Croft et al. in the polymer composition of Nicco et al. since such material provides an accelerating effect upon the reaction rate.
 	Re claim 9, it would have been obvious to one skilled in the art to use adipic acid as the crosslinking agent in the polymer composition of Nicco et al. since adipic acid is known in the art for being used as a crosslinking agent.
 	Re claim 11, since modified cable of Nicco et al. comprises structure and material as claimed, it is an electric power cable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nicco et al. in view of Croft et al. as applied to claim 1 above, and further in view of Mazel et al. (2011/0186330).
 	Claim 10 additionally recites the composition further comprising an organometallic compound.  Mazel et al. discloses a cable comprising a polymer composition which is comprised of an organometallic compound ([0112], dibutyltin dilaurate, same as material disclosed in applicant's specification, page 5, line 9).  It would have been obvious to one skilled in the art to include the organometallic compound taught by Mazel et al. in the composition of Nicco et al. to improve the crosslinking process.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2004/0132907) in view of Croft et al.
 	Nakamura et al. discloses a cable ([0116]) comprising at least one elongated conductor surrounded by at least one cross-linked layer, said layer being obtained from a polymer composition having a polymer, a crosslinking agent, and an amine as co-crosslinking agent, wherein when the polymer is a reactive polymer containing a carboxyl group, the composition includes polyepoxide as a crosslinking agent, and wherein when the polymer is a reactive polymer containing 
   	Nakamura et al. does not disclose the amine having a nucleophilic value (N) of 16 or more (re claim 1).  Croft et al. discloses a polymer composition for cable, the composition comprising an amine which has a value (N) of 16 or more (DABCO or DBU or DBN, col. 7, lines 1-21).  It would have been obvious to one skilled in the art to use an amine having an (N) value of 16 or more as taught by Croft et al. in the polymer composition of Nakamura et al. since such material provides an accelerating effect upon the reaction rate.

Response to Arguments
6.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
	Applicant argues that it is not obvious to use an amine with a nucleophilic value (N) of 16 or more in combination with the crosslinking agent of polyepoxide or polycarboxylic acid as the references teach away from this combination.  Examiner would disagree.  “Teaching away” requires that a reference “criticize, discredit, or otherwise discourage the solution claimed.”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995).  Examiner finds nothing in applicant' s argument that supports a conclusion that Croft teaches away from a combination with Nicco or Nakamura.
 	Applicant argues that Croft notes the possibility of a catalyst, but it is "not needed when the crosslinker is amine functional" (col. 7, lines 18-19).  Examiner would disagree because Croft, then further, discloses that "addition of catalysts such as DBU and DBN may have an accelerating effect upon the reaction rate" (col. 7, lines 20-21).  Accordingly, Croft does teach the use of a catalyst in a crosslinked polymer composition.
 	Applicant argues that Nicco discloses anhydride+epoxide, while Croft discloses anhydride+polyol, and it would not be obvious from the teaching of Croft to replace amine of Nicco with an amine having a nucleophilic value (N) of 16 or more from Croft.  Examiner would disagree.  Nicco discloses anhydride+epoxide+amine.  Croft discloses anhydride+polyol+amine.  Croft further discloses that using an amine having a nucleophilic value (N) of 16 or more may have an accelerating effect upon the reaction rate.  Accordingly, one skilled in the art would have motivated to use an amine having a nucleophilic value (N) of 16 or more as taught by Croft in the composition of Nicco.
anhydride functionalized compound and the crosslinking agent", not just the crosslinking agent.  Nicco and Croft both teach anhydride functionalized compound.
 	Regarding the combination of Nakamura and Croft, response with respect to the combination of Nicco and Croft is equally applied herewith.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847